DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claims 8 and 10 are confusing in that it is unclear how a linear guide groove can have a curvature.  In other words, the exact meaning of a “smaller curvature” as it pertains to the guide groove, as recited in the penultimate lines of claims 8 and 10, is not clearly understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese patent 50-118147.
 	Japanese patent 50-118147 shows a suction device comprising a cylindrical main body having an end face (2), a concave part (3) formed in the end face, and linear guide grooves (60) formed on the end face for directing the flow of air out of the concave part.  Regarding claim 5, the embodiment shown in Figure 3 shows the cross-section of the grooves decreasing by ½ as they extend away from the concave part.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuma (US-4,735,449).
 	Kuma shows an embodiment of a suction device in Figures 11 and 12 comprising a cylindrical main body (3) having a lower concave opening (5), an end face (11) formed at the distal end of the main body, a fluid forming means (18), and a plurality of guide grooves (13) formed on the end face.
	In regard to claim 6, a stopper (12) restricts lateral movement of the article being handled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 8-10, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuma (US-4,735,449) in view of Chinese patent CN 104669282.
 	Kuma was presented above in section 6 but does not show an annular wall surrounding the concave part as called for in claims 9 and 10 of the instant application.
	However, Chinese patent 104669282 shows an annular ring or wall (12), as best depicted in Figure 7 or 10, that surrounds concave part (20) and prevents a member from entering the concave part through anti-slip portions (40).  The Chinese (‘282) suction device also shows a plurality of fluid passages (60) and ports (30) that lead to the concave part (20) for creating a swirl (v).  Air exits the concave part along end face (12) between rows of anti-slip portions (40) as shown in Figures 9 and 11.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach an annular ring or wall on the end face of Kuma’s main body, similar to the wall (12) shown in the Chinese (‘282) patent, on which the guide grooves could be formed.  The resulting annular wall could be conveniently removed for repair or replacement.  Further, it also would have been obvious to form swirl-producing passages within the concave part of Kuma’s main body, as taught by the Chinese (‘282) patent, as an effective means of creating negative pressure based on the Bernoulli principle for lifting an article without contacting the resulting end face.
	Regarding claims 2, 3, and 8-10, it would have been an obvious choice of mechanical design to form the resulting grooves in any curved (see col. 12, line 34 of the Kuma specification) or inclined orientation as long as the article can be conveyed in a stable manner.
	In regard to claim 4, the embodiment shown in Figure 9 of the Chinese (‘282) patent includes grooves between adjacent rows of particles (40) wherein the cross-sections of these grooves diverge as they extend away from the concave part.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuma (US-4,735,449) in view of Eisele et al. (US-2015/0298320).
 	The movement restricting means (12) of the Kuma suction device is not disclosed as being horn-shaped protrusions that could pierce the member being handled.
	However, the patent to Eisele et al. shows an embodiment of a gripping device in Figure 11 comprising a plurality of movement restriction means (82,84) that are arranged in ring shapes and are designed to pierce the object being gripped.
	It would have been obvious to one of ordinary skill in the art to sharpen the end of Kuma’s stopper (12) so that it could pierce certain articles, as taught by Eisele et al., and prevent lateral movement of the article as it is gripped through negative pressure.

Specification
The abstract of the disclosure is objected to because it contains legal phraseology such as “means” in line 3 which should be avoided.  Correction is required.  See MPEP § 608.01(b).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The patent to Caldwell et al. (US-7,823,941) shows a suction gripping device (see embodiment in Fig. 2b) comprising divergent grooves (between adjacent ribs 8).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                  Primary Examiner, Art Unit 3651                                                                                      

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
5/16/2022